DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 11, 17, and 23 have been amended as follows: 

11. The method of claim 9, further comprising:
receiving user input selecting a time interval from the plurality of time intervals; selecting the thermal gradient image corresponding to the selected time interval; and outputting the selected thermal gradient image.
 
	17. The one or more non-transitory computer readable storage media of claim 15, further including instructions that, when executed by the processor of the test and measurement instrument, cause the test and measurement instrument to:
receive user input selecting a time interval from the plurality of time intervals; select the thermal gradient image corresponding to the selected time interval; and output the selected thermal gradient image.

23. The method 


REASONS FOR ALLOWANCE
Claims 1, 4, 7-9, 11, 14-15, 17, and 20-26 are allowed. 

As per claim 1, the prior art Falk (US 2015/0300882) discloses a data acquisition unit (see Fig. 1 and paragraph 0021-0023: general purpose computer acquires data), comprising:
a port, to receive a signal form a temperature signal from a thermal imaging camera imaging a device under test (see Fig. 1 and paragraph 0021-0023: general purpose computer acquires data from thermal camera via input line 34 using a camera-to-computer interface, i.e. port; and see paragraphs 0007, 0021, and 0042: images a device under test);
a processor (see Fig. 1 and paragraphs 0007 and 0033: general purpose computer/processor) configured to:
generate a thermal gradient image for the device under test based on the measured thermal images (see Figs. 4-5 and paragraphs 0007-0008: generates a thermal difference image, i.e. thermal gradient/change image, for the device under test); and


Brower (US 2012/0209559) discloses method and system for generating a thermal map of a circuit (see paragraphs 0027, 0028, and 0051: determining a thermal map) that includes: 
a plurality of temperature sensors to measure a temperature in a location of a device under test, each temperature sensor associated with a location with respect to the device under test (see paragraphs 0027, 0029, and 0043: discloses a plurality of temperature sensors at a plurality of locations); 
determine a temperature corresponding to each selected temperature sensor based on the temperature signal received from the respective temperature sensor during the temperature scanning process (see paragraphs 0027: receiving sensor data from the temperature sensors when generating a thermal map); and 
wherein the thermal gradient image for the device under test is based on the temperature and the location of each of the temperature sensors (see paragraphs 0027, 0029, and 0043: generation of the thermal map is based on location data of the temperature sensor and the temperature values measured by the temperature sensors). 




user controls to receive a user input indicating which ones of the plurality of ports are to be considered during a temperature scanning process (see paragraphs 0033,   0038, and 0043: input device in which a user can specify what temperature sensors/ports are to be considered when performing thermal analysis). 

However the prior art fails to disclose above limitations for evaluating a device under test further configured to store each of the thermal gradient images in the collection in the memory with a timestamp corresponding to the respective time interval identify an event associated with the device under test at a time interval of the plurality of time intervals; 
store the event in the memory associated with the time interval receive user input that the user has selected a particular event; 
select the thermal gradient image from the memory having a timestamp that corresponds with a time of the selected event, and
output the selected thermal gradient image.

Independent claims 9 and 15 are allowable because they include the same allowable subject matter discussed above. 
Dependent claims 4, 7, 8, 11, 14, 17, and 20-26 are allowable due to their dependency upon allowable independent claims 1, 9, or 15. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MICHAEL J DALBO/           Primary Examiner, Art Unit 2865